

116 HR 8748 IH: Honor Our Nation’s Oath to Remember Our Veterans’ Sacrifice Act
U.S. House of Representatives
2020-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8748IN THE HOUSE OF REPRESENTATIVESNovember 12, 2020Ms. Spanberger (for herself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 by updating the definition of untaxed income and benefits.1.Short titleThis Act may be cited as the Honor Our Nation’s Oath to Remember Our Veterans’ Sacrifice Act or the HONOR Our Veterans’ Sacrifice Act. 2.Definition of untaxed income and benefitsSection 480(b) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(b)) is amended—(1)in paragraph (1)—(A)by striking subparagraph (C); and(B)by redesignating subparagraphs (D) through (I) as subparagraphs (C) through (J), respectively; and(2)in paragraph (2)—(A)in subparagraph (E), by striking or;(B)in subparagraph (F), by striking the period and inserting ; or; and(C)by adding at the end the following:(G)veterans’ benefits such as disability, death pension, dependency, or indemnity compensation, or veterans’ education benefits (as defined in subsection (c))..